Citation Nr: 0708094	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-18 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for a right hand 
disability, claimed as carpal tunnel syndrome. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1996 to May 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision.  

FINDINGS OF FACT

1.  Headaches were not manifested in service or for three 
years thereafter, and the preponderance of the evidence is 
against a finding that they are related to service. 

2.  A right hand disability was not manifested in service or 
for two years thereafter, and the preponderance of the 
evidence is against a finding that it is related to service. 


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103A, 5107 
(West 2002); C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).   

2.  A right hand disability, claimed as carpal tunnel 
syndrome, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103A, 5107 (West 
2002); C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2003 and July 
2006.  The RO specifically informed the veteran of the 
evidence required to substantiate her claims, the information 
required from her to enable VA to obtain evidence on her 
behalf, the assistance that VA would provide to obtain 
evidence on her behalf, that she should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on her behalf, and to submit any evidence in 
her possession pertaining to the claims.  She was also 
notified of the type of evidence necessary to establish a 
disability rating and an effective date for the disabilities 
on appeal as outlined in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, the Board finds that she was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, the veteran has not identified any 
additional pertinent evidence that could be obtained to 
substantiate her claims.  The Board is also unaware of any 
such evidence.  In fact, in a statement received in September 
2006, the veteran indicated she had no additional evidence to 
submit.  Additionally, the veteran requested a hearing before 
a member of the Board, which was scheduled in January 2007, 
but she failed to report for the hearing.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more and an organic disease 
of the nervous system becomes manifest to a degree of ten 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In this case, this presumption does not apply to 
either of the claims as discussed below.  

1.	Headaches

The veteran contends that her headaches are related to 
service.  Specifically, she points out that she did not 
receive a physical prior to service separation which may have 
shown evidence of this.  

Current medical evidence shows complaints of headaches.  An 
October 2001 MRI demonstrated a grossly normal MR scan of the 
head.  An undated record from M. Velingker, M.D., P.C. noted 
that the veteran had been doing well with her headaches.  
Most recently, a December 2005 VA clinical record noted two 
to three headaches per week.  

The primary problem in this case, however, is that there were 
no complaints during service.  The first medical evidence of 
complaints was not until August 2001, at which time the 
veteran indicated she had had them for the previous two 
years.   A December 2005 VA clinical record noted that the 
veteran indicated the onset of headaches around age 20.  In 
any case, complaints were not documented until three years 
following service.  The veteran is thus not entitled to a 
presumption for an organic disease of the nervous system.  
Additionally, the lengthy period without treatment and lack 
of documented evidence of continuity of symptomatology weighs 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).   There is no competent medical evidence that a 
disability manifested by headaches is related to service.  

To the extent that the veteran herself has claimed headaches 
are related to service, as a lay person, she is not competent 
to give a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that headaches were incurred in or are otherwise related to 
service; there is no doubt to be resolved; and service 
connection is not warranted.

2.	Right hand disability

The veteran asserts that her right hand disability is related 
to service.  She further contends that she had symptoms 
during service but there was no record of it as she did not 
receive a physical prior to service separation.  

Current medical evidence shows assessments of carpal tunnel 
syndrome.  However, service medical records are negative for 
findings or complaints related to carpal tunnel syndrome.  An 
April 2003 letter from Dr. Velingker noted that veteran had 
been having tingling and numbness in the right hand for the 
past year.    A treatment record noted complaints of right 
hand numbness and pain.  

Service medical records are negative for complaints or 
findings related to a right hand disability.  The first 
evidence of a disability was not until 2000, two years after 
service discharge.  Thus, the veteran is not entitled to a 
presumption for an organic disease of the nervous system.  
Furthermore, the lengthy period without treatment and lack of 
documented evidence of continuity of symptomatology weighs 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).   Additionally, there is no competent medical evidence 
that a right hand disability is related to service.  

To the extent that the veteran herself has claimed a right 
hand disability is related to service, as a lay person, she 
is not competent to give a medical opinion on the etiology of 
a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that a right hand disability was incurred in or is otherwise 
related to service; there is no doubt to be resolved; and 
service connection is not warranted.


ORDER

Service connection for headaches is denied. 

Service connection for a right hand disability, claimed as 
carpal tunnel syndrome, is denied. 






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


